Case 3:18-cv-00017-NKM-JCH Document 241 Filed 03/08/21 Page 1 of 1 Pageid#: 3261




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  BRENNAN GILMORE et al.,             )
      Plaintiffs,                     )                Civil Action No. 3:18-cv-00017
                                      )
  v.                                  )                ORDER
                                      )
  ALEXANDER (“ALEX”) E. JONES et al., )                By:     Joel C. Hoppe
      Defendants.                     )                        United States Magistrate Judge

         This matter is before the Court on motions filed by Defendants Michele Hickford and

  Words-N-Ideas, LLC, ECF. No. 240, and pro se Defendant Derrick Willburn, ECF No. 239, for

  extensions to respond to discovery requests issued by Plaintiff. In an Order entered February 5,

  2021, the Court directed that these Defendants “shall fully respond to Plaintiff’s second set of

  written discovery requests on or before March 5, 2021.” ECF No. 231. Defendants Willburn and

  Hickford and Words-N-Ideas, LLC, assert that they require additional time to respond because of

  difficulties in transitioning from their former counsel’s representation. Defendants Hickford and

  Words-N-Ideas, LLC, represent that Plaintiff does not oppose an extension to March 17, 2021.

         For the reasons stated in Defendants’ motions and finding good cause, the Court hereby

  GRANTS the motions, ECF Nos. 239 and 240, and EXTENDS the period for these Defendants

  to respond to Plaintiff’s second set of discovery requests to March 17, 2021.

         It is so ORDERED.

         The Clerk shall send a copy of this Order to the parties.

                                                       ENTER: March 8, 2021



                                                       Joel C. Hoppe
                                                       U.S. Magistrate Judge
